[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-12873                   December 23, 2005
                         Non-Argument Calendar              THOMAS K. KAHN
                       ________________________                 CLERK


                 BIA Nos. A96-277-552 & A76-002-467

JORGE J. SINISTERRA,
JULIA R. SINISTERRA,

                                                                   Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                       ________________________

                  Petition for Review of an Order of the
                      Board of Immigration Appeals
                     _________________________
                           (December 23, 2005)



Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Petitioners Jorge J. Sinisterra and Julia R. Sinisterra, both natives and

citizens of Colombia petition for review of the Board of Immigration Appeals’

(BIA’s) decision adopting in part and affirming the Immigration Judge’s (IJ’s)

removal order and denial of asylum and withholding of removal under the

Immigration and Nationality Act (INA) and protection under the United Nations

Convention on Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (CAT). In their petition for review, the petitioners argue the BIA erred

in finding their asylum application was time-barred, specifically asserting changed

circumstances in Colombia and the extraordinary circumstance of both petitioners

being deaf and mute constitute conditions under which their asylum application

should have been considered. The remainder of the petition for review challenges

the BIA’s order denying relief to Daniel Sinisterra, Jorge Sinisterra’s brother,

whose case was consolidated with the petitioners’ case before the IJ, but who was

not named in the petition for review.

                                  I. DISCUSSION

A. Jurisdiction to review the BIA’s denial of relief to Daniel Sinisterra

      We “‘are obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.’” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (citation omitted). A petition for review of an agency order is regulated by

Rule 15 of the Federal Rules of Appellate Procedure, which provides, in relevant
                                          2
part, that the petition for review must “name each party seeking review either in

the caption or the body of the petition–using such terms as ‘et al.,’ ‘petitioners,’ or

‘respondents’ does not effectively name the parties . . . .” Fed. R. App. P.

15(a)(2)(A). The advisory committee notes for this rule explain that “Rule 15(a)

does not allow . . . flexibility; each petitioner must be named. A petition for review

of an agency decision is the first filing in any court and, therefore, is analogous to a

complaint in which all parties must be named.” Fed. R. App. P. 15, advisory

committee note, 1993 amendments.

      Most of the petitioners’ argument in this case is a challenge to the BIA’s

order denying relief to Daniel Sinisterra. However, Daniel Sinisterra is not named

in the petition for review. First, the body of the petition for review states “Jorge J.

Sinisterra and his wife” are submitting this petition for review. Second, the caption

names “Jorge J. Sinisterra, et al.,” but this designation does not effectively name

Daniel Sinisterra. Fed. R. App. P 15(a)(2)(A). Moreover, the caption only lists the

alien registration numbers for Jorge and Julia Sinisterra. Accordingly, we

conclude we lack jurisdiction to review Daniel Sinisterra’s claims for relief and

dismiss the petition for review to the extent it seeks review of the BIA’s order

denying relief to Daniel Sinisterra.




                                           3
B. Jurisdiction to review the BIA’s denial of the petitioners’ asylum claim

      An asylum application must be “filed within 1 year after the date of the

alien’s arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B). An untimely

application “may be considered . . . if the alien demonstrates . . . either the

existence of changed circumstances which materially affect the applicant’s

eligibility for asylum or extraordinary circumstances relating to the delay in filing

an application . . . .” 8 U.S.C. § 1158(a)(2)(D). The determination of whether an

alien can apply for asylum, however, is left exclusively to the Attorney General as

“[n]o court shall have jurisdiction to review any determination of the Attorney

General under paragraph (2).” 8 U.S.C. § 1158(a)(3); see also Mendoza v. U.S.

Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (noting 8 U.S.C. § 1158(a)(3)

“divests our Court of jurisdiction to review a decision regarding whether an alien

complied with the one-year time limit or established extraordinary circumstances

that would excuse his untimely filing”). We recently held this jurisdictional bar

still applies after the enactment of the Real ID Act of 2005, Pub. L. No. 109-13,

119 Stat. 231. See Chacon-Botero v. U.S. Attorney Gen., 427 F.3d 954, 957 (11th

Cir. 2005). Thus, we lack jurisdiction to review the BIA’s denial of the

petitioners’ asylum application as time-barred, and dismiss the petition for review

to the extent it seeks such review.



                                            4
C. Withholding of removal and protection under the CAT

      “When an appellant fails to offer argument on an issue, that issue is

abandoned.” Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005). We have jurisdiction to review the denial of the Petitioners’ applications

for withholding of removal under the INA and for protection under the CAT, but

we conclude the Petitioners have abandoned these claims by failing to present any

argument on these issues in their petition for review. See id. As noted above, most

of the petition for review is a challenge to the BIA’s denial of relief to Daniel

Sinisterra. The Petitioners failed to present any argument concerning whether they

met their burden of proving it was more likely than not they would be persecuted if

they returned to Colombia, or whether they would be tortured upon their return.

Accordingly, we hold the Petitioners abandoned their claims for withholding of

removal under the INA and for protection under the CAT and deny the petition for

review as to these issues.

                                 II. CONCLUSION

      We conclude we lack jurisdiction to review the Petitioners’ claim for

asylum, and the Petitioners have abandoned their claims for withholding of

removal under the INA and protection under the CAT. Accordingly, the petition

for review is dismissed in part, and denied in part.

      PETITION DISMISSED IN PART, AND DENIED IN PART.
                                           5